Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2018.08.20
                                                                          09:30:37 -05'00'



                  Milton v. Therra, 2018 IL App (1st) 171392



Appellate Court   LEZETTE MILTON and ANTWONNE STRONG, Plaintiffs-
Caption           Counterdefendants-Appellants,   v.    BOUREMA            THERRA,
                  FATOUMATA TRAORE, and UNKNOWN OCCUPANTS,
                  Defendants-Appellees (Bourema Therra, Counterplaintiff).



District & No.    First District, Second Division
                  Docket No. 1-17-1392



Filed             June 14, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 16-M-1709788;
Review            the Hon. David A. Skryd, Judge, presiding.



Judgment          Affirmed in part, vacated in part, and remanded with instructions.


Counsel on        Arthur J. Data III, of Chicago, for appellants.
Appeal
                  Arthur E. Rosenson, of Cohen Rosenson & Zuckerman LLC, of
                  Chicago, for appellees.



Panel             PRESIDING JUSTICE MASON delivered the judgment of the court,
                  with opinion.
                  Justices Neville and Pucinski concurred in the judgment and opinion.
                                                OPINION

¶1        In these forcible entry and detainer proceedings, the trial court entered judgment in favor of
     the tenants, Bourama Thera1 and Fatoumata Traore, finding that the landlord, Lezette Milton,2
     wrongfully denied the tenants possession of the leased premises. The trial court also entered
     judgment in favor of Thera on his counterclaim for lost profits sustained as a result of the
     interruption of his business conducted on the premises, as well as repair costs, attorney fees,
     and court costs in the total amount of $29,615.95. During the course of the proceedings, the
     trial court found Milton in contempt for failing to comply with certain orders and awarded
     Thera relief in the form of attorney fees incurred in pursuing two petitions for a rule to show
     cause, as well as compensation for personal property allegedly stolen by Milton.
¶2        In this appeal, Milton challenges (i) the judgment entered in Thera’s favor for lost profits,
     contending that the claim was beyond the court’s authority in a forcible action, and (ii) two of
     the contempt orders, contending that the court failed to follow the procedures required to make
     such findings. We agree with Milton and vacate the money judgment in Thera’s favor as well
     as two of the contempt findings and remand for further proceedings.
¶3        Milton filed her verified complaint on June 8, 2016, naming only Thera as a defendant. She
     alleged that she (and Antwonne Strong) owned the leased premises located at 12255 S. Halsted
     Street in Chicago, having purchased the property following a lender’s foreclosure. Milton
     claimed that as of May 31, 2016, Thera owed $5109 in unpaid rent under a commercial lease
     for the property entered into between Thera and Letitia Jenkins, the previous owner of the
     property. A copy of the lease was attached to the complaint. The lease between Jenkins (whose
     first name was incorrectly spelled “Leticia” in the lease) and Thera had a 10-year term
     commencing February 2, 2012, and provided for monthly rent in the amount of $425. Milton
     also attached a ledger purportedly showing the history of rent payments, which reflected
     monthly payments of $425. Finally, Milton attached a 10-day notice reflecting service on
     Thera on May 3, 2016.
¶4        On the same day the complaint was filed, Milton changed the locks on the premises,
     proceeded to commence major construction work, and removed and discarded certain personal
     property used in Thera’s business, a salon called Tata Hair Braiding, which Thera operated
     with his wife.
¶5        Milton’s self-help was the subject of substantial motion practice in the forcible entry case.
     The trial court initially ordered Milton to provide Thera with keys to the new locks by July 22,
     2016. During a status hearing on July 28, 2016, the court ordered Milton to complete the rehab
     work on the premises by August 11, 2016, and to provide Thera access to the premises.
     Additionally, during this hearing, Milton sought and was granted leave to amend her complaint
     to add a party and a count based on Milton’s claimed discovery of a different lease for the
     premises. Despite the court’s July 28 order, Milton again changed the locks on July 29.
¶6        Milton did not immediately file her amended complaint, and after she changed the locks for
     the second time, Thera filed a counterclaim seeking lost business profits as a result of being
         1
           Although the case caption lists defendant’s name as “Bourema Therra,” defendant spells it as
     “Bourama Thera.”
         2
           Although Antwonne Strong is named as a plaintiff and is alleged to be an owner of the property, he
     had no apparent involvement in the proceedings, and so we refer only to Milton.

                                                    -2-
       locked out of the premises. On September 13, 2016, Thera also filed a petition for a rule to
       show cause against Milton for having failed to comply with the July 28 order regarding
       completion of the work and providing Thera access to the premises.
¶7         Milton responded to the petition, alleging that she lacked control over completion of the
       work, since she had no expertise in construction and had hired a contractor to perform the
       repairs. Milton also filed a motion to dismiss Thera’s counterclaim, arguing that Thera’s claim
       for lost profits was not within the scope of the forcible entry proceedings. Milton later filed her
       amended verified complaint on October 14, 2016.
¶8         In her amended complaint, which added Traore as a defendant, Milton claimed that the
       lease attached to her original complaint was not, in fact, a valid lease for the property and that
       both she and the lender had been unaware of the existence of any other lease at the time Milton
       purchased the property. Milton alleged that the lease attached to the original complaint had
       been forged by Thera in an attempt to make a “legitimate claim to possession of the property.”
       Milton claimed the real lease for the property—attached as an exhibit to the amended
       complaint—was entered into between Jenkins (whose first name is correctly spelled “Letitia”)
       and Traore, doing business as Tata Hair Braiding. According to Milton, Traore “allowed
       [Thera] to use the property.” The newly discovered lease was for a three-year period from
       April 1, 2011, to April 1, 2014, and provided for rent in the amount of $900 per month. The
       tenant’s signature on the lease is illegible, but there are initials next to Traore’s name on the
       same page. “Oumou Thera” is also listed as a tenant, but there are no initials next to that name,
       and Thera did not sign the lease. Unlike the original complaint, the amended complaint did not
       attach the ledger of rental payments showing rental payments of $425 per month during 2015
       and 2016, when the supposed “real” lease would not have been in effect. In addition to the
       count seeking possession of the property, Milton included a claim for fraud based on Thera’s
       alleged conduct in forging the 10-year lease. She sought $1425 in damages, representing
       unpaid rent under the newly discovered lease.
¶9         The trial court held a hearing on Thera’s petition for a rule to show cause on October 21,
       2016. The order entered on that date recites, “Defendant’s motion is granted and a Rule to
       Show Cause is entered against Plaintiffs; Plaintiffs are ordered (again) to complete all work in
       the leased premises by 11/30/16.” The order further reserved consideration of Milton’s “right
       to recover attorney’s fees & costs & related relief.” No transcript of the October 21, 2016,
       hearing is contained in the record, and the order contains no factual findings. Thera later filed a
       petition for attorney fees.
¶ 10       The work on the premises was not completed by November 30. After a status hearing held
       on December 14, the court ordered that the tenants could resume occupancy of the premises the
       following day based on Milton’s representation that the work had been completed.
¶ 11       Thera filed a second petition for a rule to show cause on January 24, 2017, alleging that
       Milton had failed to comply with the October 21, 2016, order because work on the premises
       had not been completed, evidenced by the fact that the premises lacked heat and running water.
       The court granted Milton an opportunity to respond and also granted Thera leave to file a fee
       petition relative to the first petition for a rule to show cause.
¶ 12       In her response, Milton asserted that, insofar as heat and running water were concerned,
       she was unable to comply with the court’s order because neither of those utilities was in her
       name. She pointed out that both the original and the newly discovered lease provide that the
       tenant is responsible for utilities. Milton further asserted that work on the premises was

                                                    -3-
       complete “to the extent that Defendants can move back into the property and continue their
       business.”
¶ 13       All matters, including Milton’s motion to dismiss the counterclaim and Thera’s pending
       petition for rule, were later scheduled for trial on March 16, 2017. No transcript of the trial is
       included in the record, and the parties have instead provided us with an agreed statement of
       facts pursuant to Illinois Supreme Court Rule 323(d) (eff. Dec. 13, 2005). As it pertains to the
       evidence at trial, the parties stipulated:
               “Milton testified she purchased the Premises from a bank knowing that defendant was
               then leasing the Premises pursuant to a lease that had been given to Milton by the Bank
               (‘Lease A’) and that this lease provided for defendant to pay $425.00 in rent per month
               for the Premises. Lease A was entered into evidence. (PX1) After filing this lawsuit,
               Milton testified she spoke with Jenkins who provided her with another lease for the
               Premises, which lease was not signed by Defendant (‘Lease B’). Lease B was also
               admitted into evidence. (PX2) Lease B provided for rent in the amount of $900.00 per
               month for the Premises. Jenkins testified she owned the Premises before it was
               foreclosed by the bank and sold to Plaintiff. She testified that Lease A was never signed
               by her and that her first name was spelled incorrectly and that Lease B was the last
               lease she signed for the Premises before the Premises was foreclosed on. Letitia
               provided two checks corresponding to rent under the lease that she provided, both of
               which were from 2011 and pre-dated the commencement of the term of Lease A.
                   On cross-examination, Milton admitted that, in March 2016, she acquired the
               Premises knowing that Defendant was leasing the Premises to operate his business
               under Lease A. Milton admitted that, in March 2016, she met with Defendant and told
               him that she now owned the Premises. She then accepted from Defendant on March 4 a
               rent payment for March 2016 in the amount of $425 under Lease A and provided
               defendant with a receipt. Milton admitted that, in April and May 2017, she refused ***
               to provide Defendant with a receipt for the $425 monthly rent payments Defendant
               offered. Milton admitted that her Landlord’s Ten Day Notice contained incorrect
               statements. (DX3) For instance, the Notice was purportedly signed by Milton on May
               3, 2016, but was notarized by Linda Nickel on June 3, 2010. The Notice sought
               payment of $5,109 in rent but Milton had just acquired title to the Premises in March
               2017 and had accepted the March rent payment from Defendant. As a result, $5,109 of
               rent was not due Milton as of June 2017. After filing the forcible action on June 8,
               2017, Milton admitted that she subsequently accepted Defendant’s April and May
               2016 rent payments ($425 each, totaling $850) that were tendered through her counsel
               on June 27, 2016. (DX2) Milton admitted also that, on June 8, 2017, she locked
               Defendant out of the Premises without advance notice so that he could not operate his
               business, removed all of his belongings from the Premises, and demolished much of the
               interior.
                   On cross-examination, Jenkins admitted that before the premises was foreclosed on
               by the bank, Defendant had been her tenant, had been paying her rent, and that she had
               provided Defendant with monthly receipts for his $425 rent payments.
                   Defendant testified that, from August 2000 to the present, he and his wife operated
               ‘Tata Hair Braiding’ at 12255 S. Halsted in Chicago under a series of written leases.
               Most recently, in January 2012, defendant, as tenant, and Jenkins, as landlord, entered

                                                   -4-
                into Lease A for the Premises[.] The Lease A term commenced February 2, 2012, and
                ends February 2, 2022. The rent is $425 per month. Defendant provided proof of the
                receipts provided to him by Jenkins for the dozen or so monthly $425 payments that he
                had timely made to Jenkins under Lease A in 2014, before the foreclosure proceedings
                began and a receiver was appointed. (DX4) Defendant testified that, before Milton
                purchased the Premises, he recorded Lease A on April 30, 2015, with the Cook County
                Recorder of Deeds as Document No. 1512013025. In March 2016, Defendant testified
                that Milton stopped by and informed defendant she now owned the Premises, having
                purchased it from a bank due to the Premises being in foreclosure. As a result,
                Defendant testified he paid Milton rent for March 2016 in the amount due under Lease
                A ($425) and that Milton accepted the payment and tendered to him a receipt. (DX1)
                Defendant denied being a party to Lease B or ever paying rent under Lease B. In April
                and May, Defendant testified that Milton refused to provide him with receipts for the
                $425 rent payments he was offering to make. After the filing of the forcible action,
                defendant tendered to Plaintiffs’ counsel on June 27, 2016, his April and May 2016 rent
                payments that had been due under Lease A ($425 each, for a total of $850) and that
                Plaintiff accepted these payments. Defendant testified that, on June 8, Plaintiffs locked
                him out of and removed his belongings from the Premises. As a result, he and his wife
                were put out of business until April 2017. By paying all rent due under the Lease to
                Milton for March-May 2016 (and otherwise being excused from paying rent thereafter
                under various Court Orders), Defendant testified that he had fully performed his
                obligations arising under the Lease but that Plaintiffs had materially breached the
                Lease by denying him access to the Premises.”
¶ 14       With respect to both claims in Milton’s complaint, the court ruled in favor of Thera and
       against Milton. (Traore never filed an appearance and is not mentioned in the judgment order.)
       The court further ruled in favor of Thera and against Milton on his counterclaim for lost
       profits, although no evidence of Thera’s lost profits was presented at trial. With respect to the
       pending rule to show cause, the court awarded Thera the sum of $2953, representing the
       amount he expended to render the premises habitable, as well as court costs and attorney fees.3
       The court directed Thera to file supplemental supporting documents to establish his lost profits
       and attorney fees. No separate order on Thera’s pending petition for a rule to show cause was
       ever entered.
¶ 15       On April 20, 2017, the court entered final judgment awarding Thera a total of $26,615.95
       for lost profits, repair costs, attorney fees, and court costs. The court further permitted Thera to
       offset rent due under the lease against the judgment, effectively relieving him of his obligation
       to pay rent for the remainder of the lease term. The order states that it is final and there is no
       just reason to delay enforcement or appeal. The court did not enter a separate order addressing
       Milton’s motion to dismiss the counterclaim.
¶ 16       Evidently the court’s judgment did not deter Milton in her efforts to oust Thera from the
       property. In an emergency motion for a temporary restraining order filed on May 8, 2017,
       Thera alleged that on May 2 Milton broke into the premises, deactivated the alarm, and
       removed certain property belonging to Thera. Milton also demanded rent for March and April,

           The record is unclear as to whether the repair work on the premises was complete as of the court’s
           3

       March 16, 2017, order. Thera resumed operation of his business sometime in April 2017.

                                                     -5-
       in violation of the court’s April 20 order permitting Thera to offset rent against the judgment.
       At the May 8 hearing on Thera’s motion, Milton was ordered to vacate the premises and allow
       Thera to offset rent, both of which she thereafter refused to do, leading to yet another petition
       for a rule to show cause filed on May 15, 2017.
¶ 17       On May 18, 2017, the trial court entered an order stating: “The motion is granted and a rule
       to show cause is entered against Lezette Milton as to why she should not be held in civil
       contempt for violating the Court’s May 8, 2017 (and April 20, 2017) orders.” The court set a
       hearing on the rule to show cause for May 23. It also granted Thera leave to recover his
       attorney fees and the value of the personal property taken from the premises, unless such
       property was returned by May 22.
¶ 18       Thera submitted a supplemental fee petition seeking $3237 in attorney fees and $4255 in
       compensation for his stolen property, which included a television, a computer, couches,
       cabinets, and security cameras. On May 23, 2017, “the submissions and evidence having been
       considered by the Court,” the trial court entered a supplemental judgment granting Thera the
       full amount he requested. The court noted that it was entering judgment over Milton’s
       objection that she had not been served with a rule to show cause and was not afforded a hearing
       in accordance with due process.

¶ 19                                           ANALYSIS
¶ 20       On appeal, Milton argues that (i) the trial court could not consider Thera’s counterclaim for
       lost profits in a forcible entry and detainer action and (ii) the trial court deprived her of due
       process by finding her in contempt of court without giving her proper notice and a hearing. We
       consider these contentions in turn.

¶ 21                                Thera’s Counterclaim for Lost Profits
¶ 22       Milton argues that the trial court could not rule on Thera’s counterclaim for lost profits,
       since Milton’s cause of action was brought as a forcible entry and detainer action, in which the
       court is limited to deciding the issue of possession. Thera argues that, under the facts of this
       case, his lost profits are sufficiently tied to the issue of possession such that the trial court could
       properly consider them. We agree with Milton.
¶ 23       A forcible entry and detainer proceeding is unique in that it is a summary statutory
       proceeding for determining possession rights without the added complication of deciding
       unrelated matters. 100 Roberts Road Business Condominium Ass’n v. Khalaf, 2013 IL App
       (1st) 120461, ¶ 31; Newport Condominium Ass’n v. Talman Home Federal Savings & Loan
       Ass’n of Chicago, 188 Ill. App. 3d 1054, 1058 (1988) (when entertaining forcible entry and
       detainer actions, the court “has limited and special jurisdiction without equitable powers”);
       Bismarck Hotel Co. v. Sutherland, 92 Ill. App. 3d 167, 174 (1980). Thus, the forcible entry and
       detainer statute provides that “no matters not germane to the distinctive purpose of the
       proceeding shall be introduced by joinder, counterclaim or otherwise. However, a claim for
       rent may be joined in the complaint, and judgment may be entered for the amount of rent found
       due.” 735 ILCS 5/9-106 (West 2016). Our supreme court has defined “germane” to mean
       closely allied, related, or connected. Rosewood Corp. v. Fisher, 46 Ill. 2d 249, 256 (1970).
       Therefore, the only factual questions that need to be answered in this type of proceeding are
       “which party is entitled to immediate possession and whether a defense which is germane to
       the distinctive purpose of the action defeats plaintiff’s asserted right to possession.” First

                                                      -6-
       Illinois Bank & Trust v. Galuska, 255 Ill. App. 3d 86, 90 (1993). In Avenaim v. Lubecke, 347
Ill. App. 3d 855, 862 (2004), the court found four general categories of claims that are germane
       to the issue of possession:
                “(1) claims asserting a paramount right of possession; (2) claims denying the breach of
                the agreement vesting possession in the plaintiff; (3) claims challenging the validity or
                enforceability of the agreement on which the plaintiff bases the right to possession; or
                (4) claims questioning the plaintiff’s motivation for bringing the action.” (Internal
                quotation marks omitted.)
       See also American National Bank v. Powell, 293 Ill. App. 3d 1033, 1044 (1997).
¶ 24        Accordingly, Illinois courts have consistently held that a claim that seeks damages and not
       possession is not germane to the purpose of a forcible entry and detainer proceeding. Sawyier
       v. Young, 198 Ill. App. 3d 1047, 1053 (1990) (holding that a counterclaim, unrelated to the
       question of possession, that solely sought money damages based on a real estate contract was
       not germane to the forcible action); Great American Federal Savings & Loan Ass’n v. Grivas,
       137 Ill. App. 3d 267, 275 (1985) (finding that the remaining count of defendant’s counterclaim
       sought damages for plaintiffs’ alleged fraud and deceit, and therefore did not concern the issue
       of possession); Bismarck Hotel Co., 92 Ill. App. 3d at 174 (stating that claims involving fraud
       are insufficiently germane to a forcible entry and detainer action, as “there is no nexus between
       the claim and the issue of which party is entitled to possession”); Wells Fargo Bank, N.A. v.
       Watson, 2012 IL App (3d) 110930, ¶ 16 (holding that an issue of whether a party committed
       fraud on the court in obtaining a mortgage foreclosure judgment was not germane to a forcible
       entry and detainer action).
¶ 25        Thera argues that these cases are distinguishable because his claim for damages is
       premised on his right of possession. Specifically, he lost profits from his business because
       Milton wrongfully denied him possession of the leased premises. Therefore, he asserts that his
       damages are germane to the purpose of the forcible entry and detainer proceeding.
¶ 26        This court rejected a similar claim in Powell, 293 Ill. App. 3d 1033. The landlord in Powell
       brought a forcible entry and detainer action against a tenant. The tenant filed a counterclaim for
       breach of the implied warranty of habitability and sought a refund of overpaid rent. Id. at 1037.
       Although the court acknowledged that a breach of the implied warranty of habitability is by
       itself germane to the issue of possession, because the claim for breach was coupled with a
       request for monetary damages, it was no longer germane. Id. at 1045.
¶ 27        Similarly, Thera’s counterclaim for lost profits, although premised on his right of
       possession, is outside the scope of the Forcible Entry and Detainer Act because it seeks
       monetary damages.4 Accordingly, the trial court’s judgment for Thera on his counterclaim
       must be vacated.
¶ 28        That said, we sympathize with Thera’s position. Milton, bent on gaining possession of the
       premises and sabotaging Thera’s business, openly flouted several of the trial court’s orders. If
       there was an argument to be made for expanding the scope of issues “germane” to a forcible
       proceeding, this case would provide compelling support.


           4
            We note that Milton’s fraud claim, in which she sought $1425 in unpaid rent, was likewise outside
       the scope of the Forcible Entry and Detainer Act, although, in any event, the court found that no fraud
       occurred.

                                                      -7-
¶ 29       Yet, if forcible proceedings are to retain their summary nature, they cannot be burdened by
       issues that typically would entail motion practice, discovery, and perhaps expert testimony.
       And the entry of a money judgment against a litigant in the context of these summary
       proceedings poses serious due process concerns.
¶ 30       Ultimately, a litigant in Thera’s position has the remedies of indirect civil or criminal
       contempt to (i) compel compliance with the forcible entry court’s orders or (ii) punish the
       willful disobedience of those orders. In addition, Thera can pursue a claim for damages against
       Milton. And apart from the procedural irregularities in connection with the petitions for rule to
       show cause discussed below, we express no view regarding the trial court’s decision to allow
       Thera to set off against rent due under the lease any amounts awarded as attorney fees or other
       costs associated with Milton’s noncompliance with court orders.

¶ 31                                         Contempt of Court
¶ 32       Milton next argues that the circuit court’s judgment awarding Thera attorney fees and costs
       should be vacated because she was denied procedural due process in the contempt proceedings
       related to the October 21, 2016, order that reserved attorney fees and costs as a remedy and the
       March 16, 2017, judgment that ultimately granted Thera repair costs, attorney fees, and costs.
       She contends she was deprived of due process because the circuit court did not issue a rule to
       show cause, nor did it hold a hearing to allow Milton to present evidence in her own defense,
       before it awarded Thera relief in its March 16, 2017, order. We agree that Milton’s procedural
       due process rights were violated as they relate to the March 16 order and that, as a result, the
       findings of contempt must be vacated.5
¶ 33       We preface our discussion of the many procedural irregularities in the circuit court’s
       contempt proceedings by observing that, as noted above, Milton was an utterly noncompliant
       and difficult litigant who openly flouted numerous court orders. And even in a summary
       forcible entry proceeding, a trial court necessarily possesses the ability to compel compliance
       with its orders. D’Agostino v. Lynch, 382 Ill. App. 3d 960, 968 (2008). But contempt
       proceedings are sui generis and require careful adherence to well-established procedures and
       safeguards to preserve the alleged contemnor’s right to due process.
¶ 34       Contempt may be either civil or criminal, and either direct or indirect, with varying due
       process requirements depending on the classification. People v. Javaras, 51 Ill. 2d 296, 299
       (1972); see generally In re Marriage of Betts, 200 Ill. App. 3d 26, 43-48 (1990).
¶ 35       Whether contempt is civil or criminal turns on the purpose of the contempt charge. Betts,
200 Ill. App. 3d at 43; Emery v. Northeast Illinois Regional Transportation Co., 374 Ill. App.
3d 974, 977 (2007). Criminal contempt is used to punish past contumacious conduct, including
       “an act committed against the majesty of the law in disrespect of the court or its process”
       (Pryweller v. Pryweller, 218 Ill. App. 3d 619, 629 (1991)), whereas civil contempt is used as a
       means to compel compliance with a court order, usually “for the benefit or advantage of
       another party to the proceeding” (id. at 628). See Betts, 200 Ill. App. 3d at 43; Felzak v. Hruby,
       226 Ill. 2d 382, 391 (2007). Civil contempt proceedings are “avoidable through obedience,”
       and an alleged contemnor must be able to “purge” a civil contempt charge by complying with

          5
            Milton does not challenge the trial court’s supplemental judgment on May 23, 2017, granting
       Thera $7492 in attorney fees and compensation for stolen property. Accordingly, we do not consider
       the propriety of that judgment.

                                                   -8-
       the order the court sought to enforce. People v. Warren, 173 Ill. 2d 348, 368 (1996); In re
       Marriage of Sharp, 369 Ill. App. 3d 271, 279 (2006); Felzak, 226 Ill. 2d at 391.
¶ 36        Contempt, whether civil or criminal, may be direct or indirect. The distinction between
       direct and indirect contempt largely depends on where the contumacious conduct took place.
       See Cetera v. DiFilippo, 404 Ill. App. 3d 20, 41 (2010). Direct contempt occurs in the judge’s
       presence or in an “integral or constituent part of the court.” Betts, 200 Ill. App. 3d at 48;
       Javaras, 51 Ill. 2d at 299. All other contempt is indirect and “must be established by the
       presentation of evidence.” Wierzbicki v. Gleason, 388 Ill. App. 3d 921, 934 (2009); Javaras,
51 Ill. 2d at 300; Betts, 200 Ill. App. 3d at 48; Bank of America, N.A. v. Freed, 2012 IL App
       (1st) 113178, ¶ 20. “A finding of indirect civil contempt relies on the existence of a court order
       and willful disobedience of that court order.” Sinkus v. BTE Consulting, 2017 IL App (1st)
152135, ¶ 29.
¶ 37        Milton’s conduct was obviously not committed in the court’s presence and so was indirect.
       It is less clear whether her contempt was civil, criminal, or both, particularly since the trial
       court made no attempt to designate the form of contempt at issue. In its October 21, 2016, order
       granting Thera’s first petition for a rule to show cause, the trial court directed Milton to
       complete the work by November 30, suggesting that the contempt was intended as civil.
       Pryweller, 218 Ill. App. 3d at 628 (civil contempt is a means to compel compliance with a
       court order, typically for the benefit of another party). Additionally, issuance of a rule to show
       cause is appropriate only in civil contempt. Betts, 200 Ill. App. 3d at 58-59 (because a
       respondent in indirect criminal contempt proceedings has a right against self-incrimination,
       she cannot be required to “show cause” as to why she should not be held in contempt). But the
       court never provided Milton with a way to purge her contempt, either in its October 21, 2016,
       order or in its March 16, 2017, order in which it awarded Thera repair costs, court costs, and
       attorney fees. Moreover, the record is unclear as to whether Milton had completed the work
       before the court’s March 16, 2017, order. See In re J.L.D., 178 Ill. App. 3d 1025, 1031 (1989)
       (contempt was criminal where respondent “was not given the opportunity to purge the
       contempt, nor could she have since the act had already been done and corrected”); In re
       Marriage of O’Malley, 2016 IL App (1st) 151118, ¶¶ 28-29 (where contemnor complied with
       court order prior to court’s finding of “indirect civil contempt,” the contempt was properly
       classified as indirect criminal contempt, since contemnor had no way to purge the contempt).
¶ 38        But regardless of whether the contempt is classified as civil or criminal, the trial court
       failed to provide Milton with the due process required for an adjudication of indirect contempt.
       Because judges in indirect contempt proceedings do not have personal knowledge of the
       allegedly contumacious conduct, the contemnor cannot be punished summarily. Pryweller,
218 Ill. App. 3d at 629. Rather, due process requires that the contemnor receive (i) an
       evidentiary hearing and (ii) adequate notice of the time and place of such hearing. Id.; see also
       Betts, 200 Ill. App. 3d at 52-53 (in civil contempt, the contemnor is entitled to minimal due
       process, consisting of notice and an opportunity to be heard; in criminal contempt, in addition
       to the foregoing, the contemnor is also entitled to procedural safeguards normally applicable to
       criminal trials, such as the right to counsel and the right to be proved guilty beyond a
       reasonable doubt). Milton argues that she received neither. We agree.
¶ 39        Notice of an indirect civil contempt proceeding must (i) “contain an adequate description
       of the facts on which the contempt charge is based” and (ii) “inform the alleged contemnor of
       the time and place of an evidentiary hearing on the charge within a reasonable time in advance

                                                   -9-
       of the hearing.” (Internal quotation marks omitted.) City of Quincy v. Weinberg, 363 Ill. App.
3d 654, 664 (2006); see also In re Parentage of Melton, 321 Ill. App. 3d 823, 829 (2001). The
       petition for rule to show cause and rule to show cause work in concert to notify the alleged
       contemnor of the charges against her and the time and place of an evidentiary hearing. In re
       Marriage of LaTour, 241 Ill. App. 3d 500, 508 (1993). A party’s petition for a rule to show
       cause typically initiates civil contempt proceedings, but the court must also issue a rule to show
       cause to satisfy notice requirements. Id. at 508; Betts, 200 Ill. App. 3d at 53. The rule to show
       cause is “the method by which the court brings the parties before it for a hearing”; it is not itself
       a contempt finding. LaTour, 241 Ill. App. 3d at 507.
¶ 40        When a court fails to issue a rule to show cause and serve it on the alleged contemnor prior
       to holding her in indirect civil contempt, the court deprives her of due process because she
       lacks proper notice of the contempt proceeding. See People ex rel. Williams v. Williams, 156
Ill. App. 3d 438, 442 (1987); Sanders v. Shephard, 185 Ill. App. 3d 719, 730-31 (1989). For
       instance, Williams held that an alleged contemnor did not have adequate notice where a rule to
       show cause was filed, defendant was held in contempt, the contempt was purged, and then no
       new petition for rule to show cause was filed, and no new rule to show cause was issued before
       the defendant was found in indirect civil contempt at a later hearing. Williams, 156 Ill. App. 3d
       at 443. Defendant believed the hearing was in regard to a motion to modify an order for
       support, the only motion pending before the court at that time, and was never given notice that
       the hearing would concern his alleged contempt. Id. at 441-43. Similarly, in Sanders, 185 Ill.
       App. 3d at 722-23, 730-31, notice requirements were not met when the court issued an
       emergency ex parte order of protection directing a father to produce his child in court on a
       certain date stating, “ ‘Willful violation of any provisions of this order constitutes contempt of
       court and may further result in fine or imprisonment.’ ” At the hearing when the father was to
       produce the child, the father failed to do so. The mother presented a petition for rule to show
       cause to the court, and the court held a contempt hearing instanter, finding the father in civil
       contempt. Id. at 723.
¶ 41        Here, Milton was not informed of the charges against her by “information, notice or rule to
       show cause” before the court essentially granted Thera relief by awarding attorney fees and
       costs to be determined at a later date. Williams, 156 Ill. App. 3d at 442. Although Thera’s
       petition for rule to show cause initiated the contempt proceedings and likely informed Milton
       of the facts upon which the charge was based, the record reveals that the October 21, 2016,
       hearing was described as a hearing seeking the issuance of a rule to show cause, not a hearing
       on a rule to show cause issued by the court. Milton would have been on notice that the October
       21, 2016, hearing concerned whether the court should issue a rule to show cause, not whether
       Milton should be held in indirect civil contempt. When the court simultaneously “entered” a
       rule to show cause and awarded Thera attorney fees and costs, it confused two distinct
       procedures: issuing a rule to show cause and finding a party in contempt. Thus, Milton was
       never informed of the time and place of an evidentiary hearing, as is required. Weinberg, 363
Ill. App. 3d at 664; Melton, 321 Ill. App. 3d at 851.
¶ 42        At no point between the time Thera filed his September 13, 2016, petition for rule to show
       cause and the court’s October 21, 2016, order did the court issue or serve a rule to show cause
       or in any way notify Milton of the possibility that the court would award Thera relief at that
       time. Like the respondents in Williams and Sanders, Milton had no reason to believe the
       October 21, 2016, hearing would concern whether she should be found in contempt or that

                                                    - 10 -
       Thera’s entitlement to attorney fees would be determined when she came to court that day.
       Because the court failed to issue a rule to show cause based on Thera’s September 13, 2016,
       petition and serve it upon Milton before granting Thera relief, Milton did not receive adequate
       notice and was deprived of due process in the first contempt proceeding.
¶ 43        As for Thera’s second petition for rule to show cause filed on January 24, 2017, Milton was
       apprised of the facts upon which the contempt charge was based through Thera’s second
       petition for rule to show cause. But the court failed to either notify Milton of the hearing on the
       petition or issue a rule to show cause. Like Williams, here there was no rule to show cause
       pending before the court upon which it could base an award of attorney fees. Therefore,
       because the process relating to the second contempt petition was defective, the trial court’s
       order must be vacated.
¶ 44        Moreover, this lack of proper notice also effectively deprived Milton of a fair hearing. “[I]n
       order to find a defendant guilty of indirect contempt of court, ‘due process requires that the
       defendant [not only] be advised of the charges, [but also] be accorded a fair hearing.’ ”
       Williams, 156 Ill. App. 3d at 442 (quoting People v. Edwards, 69 Ill. App. 3d 626, 628 (1979)).
       It is not enough that the contemnor be allowed to testify and to cross-examine the other party’s
       witnesses (id. at 443); rather, she must be allowed to present evidence on her own behalf, so
       that she has “a full opportunity for explanation for noncompliance.” Pryweller, 218 Ill. App.
3d at 631. This entails “ ‘the opportunity to show that the version of the event related to the
       judge was inaccurate, misleading, or incomplete.’ ” People v. Jashunsky, 51 Ill. 2d 220, 225
       (1972) (quoting Johnson v. Mississippi, 403 U.S. 212, 215 (1971)).
¶ 45        In its October 21, 2016, order, the circuit court simultaneously and improperly “entered” a
       rule to show cause and “reserved” attorney fees and costs. Accordingly, Milton had no
       opportunity to present evidence to explain her noncompliance with the July 28, 2016, order
       before the court granted remedies. Additionally, Milton was denied the opportunity to be heard
       before the court’s March 16, 2017, judgment granting attorney fees and costs to Thera. The
       record does not reflect that Milton was afforded the opportunity to explain her noncompliance
       with the October 21, 2016, order at the March 16, 2017, hearing before the court awarded
       attorney fees and costs, as there was no mention of the petition for rule to show cause in the
       proceeding. Even if the petition for rule to show cause had been mentioned in the proceeding,
       there was still no rule to show cause issued before the court awarded attorney fees. Thus, the
       March 16, 2017, hearing would have concerned whether a rule to show cause should be
       entered, not whether Milton should be held in contempt. Thus, the court denied Milton the
       opportunity to be heard on whether she should be found in contempt before it granted Thera
       attorney fees and costs.
¶ 46        Furthermore, although the parties do not raise this issue, we observe that the trial court did
       not enter a valid contempt order against Milton. See Emery, 374 Ill. App. 3d at 978 (civil
       contempt order was invalid where the order failed to specify whether the contempt was civil or
       criminal and failed to identify the contumacious conduct with specificity). Indeed, the court
       never explicitly entered a finding of contempt against Milton; in its October 21, 2016, order,
       the court purportedly entered a rule to show cause against Milton, while in its March 16, 2017,
       order, the court awarded attorney fees and costs to Thera without making any finding of
       contempt or reciting the factual basis on which any such finding was premised.
¶ 47        Accordingly, the court’s March 16, 2017, award of attorney fees, court costs, and repair
       costs to Thera must be vacated.

                                                   - 11 -
¶ 48                                         CONCLUSION
¶ 49       We affirm the trial court’s judgment for Thera on the forcible entry and detainer and fraud
       counts of Milton’s complaint. We vacate the court’s judgment in favor of Thera on his
       counterclaim for lost profits because it was outside the proper scope of a forcible entry and
       detainer action, and to permit Thera on remand to proceed with the claim for damages without
       the need to refile, we direct the court to sever the counterclaim and send it to the appropriate
       division of the circuit court. We additionally vacate the court’s March 16, 2017, award to
       Thera of “repair costs of $2,953, court costs, lost income, and attorney’s fees,” since Milton
       was not given due process in connection with the contempt proceedings. If, on remand, Thera
       wishes to pursue a charge of indirect criminal contempt against Milton for her failure to
       comply with the court’s July 28 and October 21, 2016, orders in a timely fashion, he may do so,
       but all procedural safeguards associated with an indirect criminal contempt proceeding, as
       described above, must be followed.

¶ 50      Affirmed in part, vacated in part, and remanded with instructions.




                                                  - 12 -